Exhibit Number 99.1 News Release BOARDWALK ANNOUNCESTHIRDQUARTER 2008RESULTS HOUSTON,October27, 2008 Boardwalk Pipeline Partners, LP (NYSE:BWP) announcedtoday its results for the thirdquarterendedSeptember 30, 2008, which included the following items: − Net income of $73.6 million for the quarter and $226.4 million for the nine months ended September 30, 2008, an84%and 46%increasefrom $40.0million and $155.6 million in the comparable 2007 periods; − Operating revenues of $191.6million for the quarter and $579.2 million for the nine months ended September 30, 2008,a42%and 22% increasefrom $134.8million and $473.4 million in the comparable 2007 periods; and − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $116.1million for the quarter and $362.5 million for the nine months ended September 30, 2008, a 67% and 47% increase from $69.6million and $246.5 million in the comparable 2007 periods. Operating results for the third quarter and nine months ended September 30, 2008,were driven primarily by the following: · higher gas transportation revenues from the East Texas to Mississippi Expansion and Southeast Expansion projects and higher interruptible services; · lower parking and lending revenues due to unfavorable natural gas price spreads, partly offset by increased storage revenues from working gas capacity made available by the Western Kentucky Storage Expansion project; · higher depreciation and property taxes resulting from an increase in asset base due to the expansion projects; · a $35.3 million gain for the nine-month period ($13.4 million for the third quarter) fromgas sales and mark-to-market derivative activity associated with the expansion projects,a $16.5 million gain for the nine-month period and the third quarter on the disposition of coal reservesandan $11.2 million gain for the nine-month period from a contract settlement gain.In addition, the nine-month period ended September 30, 2007, wasunfavorably impacted by a $14.7 million impairment loss related to the Magnolia Storage Expansion project. Exhibit Number 99.1 Capital Program Expansion and growth capital expenditures were $1.9 billion for the nine months ended September 30, 2008.This includes the following cash investments for the Partnership’s remaining pipeline expansion projects (in millions): For the Nine Months Ended September 30, 2008 Inception to Date Southeast Expansion $ 445.3 $ 635.5 Gulf Crossing Project 865.4 1,002.0 Fayetteville and Greenville Laterals 384.4 449.6 Totals $ 1,695.1 $ 2,087.1 The estimated total cost of the three remaining pipeline expansion projects is expected to be $3.9 billion, which is unchanged from the Partnership’s most recent estimate.Cost and timing estimates for the expansion projects are subject to a variety of risks and uncertainties, including delays in obtaining regulatory approvals, adverse weather conditions, delays in obtaining key materials, shortages of qualified labor and escalating costs of labor and materials resulting from the high level of construction activity in the pipeline industry. Maintenance capital expenditures were $23.9 million for the nine months ended September 30, Financing To date the expansion projects have been financed with a combination of equity and debt issuances, borrowingsunderthe Partnership’s$1.0 billion revolving credit facilityand cash from operations.In October 2008, the Partnership borrowed the remaining available capacity under the revolving credit facility, which increased total borrowings to $958 million,reflecting the failure of a Lehman Brothers’ affiliate to fund its portion of those borrowings.In addition, to complete the expansion projects, it is anticipated that as much as $1.0billion in additional equity will be required and that these funds will be raised by issuing limited partnership units.In light of the ongoing turmoil in the capital markets,the Partnership’s largest unitholder,Loews Corporation,has advised the Partnership that it is willing to provide the required equity capital ifexternal funds are not available on acceptable terms. Earnings Per Unit Earnings per limited partner unit for the third quarter and the nine monthsended September 30, 2008, have been adjusted by an assumed allocation to the general partner’s incentive distribution rights (IDRs) in accordance with generally accepted accounting principles applicable to companies having two classes of securities (EITF No. 03-6). Under EITF No. 03-6, earnings are allocated to participating securities in accordance with contractual participation rights assuming that all earnings for the period were distributed. Payments made on account of the IDRs are determined in relation to actual declared distributions andare not based on the assumed allocation required by EITF No. 03-6. In June 2008, the Partnership issued and sold approximately 22.9 million class B units representing limited partner interests (class B units) to a subsidiary of Loews Corporation.These class B units began sharing in earnings allocations on July 1, 2008. Exhibit Number 99.1 A reconciliation of the limited partners’ interest in net income and net income available to limited partners used in computing net income per limited partner unit is as follows (in millions, except per unit data): For the Three Months Ended September 30, For the Nine Months Ended September 30, 2008 2007 2008 2007 Limited partners’ interest in net income $ 70.1 $ 38.5 $ 216.7 $ 151.1 Less assumed allocation to IDRs 0.1 (0.7 ) 7.9 0.7 Net income available to limited partners 70.0 39.2 208.8 150.4 Less assumed allocation to class B units 6.9 - 6.9 - Less assumed allocation to subordinated units 15.6 10.1 52.3 43.7 Net income available to common units $ 47.5 $ 29.1 $ 149.6 $ 106.7 Weighted-average common units 100.7 83.2 94.6 80.8 Weighted-average class B units (a) 22.9 - 22.9 - Weighted-average subordinated units 33.1 33.1 33.1 33.1 Net income per limited partner unit – common units $ 0.47 $ 0.35 $ 1.58 $ 1.32 Net income per limited partner unit– class B units $ 0.30 $ - $ 0.30 $ - Net income per limited partner unit – subordinated units $ 0.47 $ 0.30 $ 1.58 $ 1.32 (a)Number of class B units shown is weighted from July 1, 2008, which is the date they becameeligible to participate in earnings. Conference Call The Partnership has scheduled a conference call for October 27, 2008, at 9:00 a.m.
